Name: Council Decision 2014/74/CFSP of 10Ã February 2014 amending Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision
 Subject Matter: defence;  international security;  international affairs;  Asia and Oceania;  free movement of capital;  world organisations
 Date Published: 2014-02-11

 11.2.2014 EN Official Journal of the European Union L 40/63 COUNCIL DECISION 2014/74/CFSP of 10 February 2014 amending Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1), Whereas: (1) On 31 May 2013, the Council adopted Decision 2013/255/CFSP. (2) It is necessary to introduce in Decision 2013/255/CFSP an exemption from the asset freeze to allow the release of funds and economic resources of the Central Bank of Syria and of Syrian State-owned entities in order to make payments on behalf of the Syrian Arab Republic to the Organization for the Prohibition of Chemical Weapons (OPCW) for activities related to the OPCW verification mission and the destruction of Syrian chemical weapons, and in particular to the OPCW Syrian Special Trust Fund for activities related to the complete destruction of Syrian chemical weapons outside the territory of the Syrian Arab Republic. (3) Further action by the Union is needed in order to implement certain measures. (4) Decision 2013/255/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 28(3) of Decision 2013/255/CFSP, the following point is added: (h) intended for the Central Bank of Syria or Syrian State-owned entities, as listed in Annex I and II, to make payments on behalf of the Syrian Arab Republic to the OPCW for activities related to the OPCW verification mission and the destruction of Syrian chemical weapons, and in particular to the OPCW Syrian Special Trust Fund for activities related to the complete destruction of Syrian chemical weapons outside the territory of the Syrian Arab Republic.. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 10 February 2014. For the Council The President C. ASHTON (1) OJ L 147, 1.6.2013, p. 14.